DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-17, 19-20, 22, 31, and 41-42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2020.
Claims 2, 5-7, 11, 15, 18, 21, 23, 25-30, 32-40, and 43-46 have been cancelled.  Claim 47 has been newly introduced.
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
The rejection of claims 1, 3, and 24 under 35 U.S.C. 103 as being unpatentable over Manning, Jr. (U.S. Patent Application Publication 2002/0194630) in view of Das et al. (U.S. Patent No. 8,722,622), Huang et al. (of record), Giragossian et al., and Mohamed et al. (2013) is withdrawn in view of the claim amendments.  The prior art of record does not disclose administering FGF-21 to subjects having hyperglycemic ROP.  The claim is interpreted as requiring treatment of subjects who are hyperglycemic and have retinopathy of prematurity (ROP).
Specification
The disclosure is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (U.S. Patent No. 8,722,622).
Das et al. discloses administering FGF-21 that is covalently attached to the combining site of an antibody via a linker to prevent or treat diabetes or diabetes-related conditions.  Intraocular administration is disclosed.  The composition has greatly improved half-life (i.e. is 
Intraocularly administering the FGF-21 of SEQ ID NO: 9 that has been covalently attached to the combining site of an antibody via a linker to a diabetic subject as disclosed by Das et al. would inherently treat neovascularization and/or angiogenesis in the eye of a subject.  Diabetic subjects are at risk of neovascularization and/or angiogenesis in the eye (i.e. diabetic retinopathy, neovascular retinopathy) as recited in instant claim 1. (See also claim 4.)  The prior art administers the claimed compound to the claimed population.  Any argument that treatment would not occur inherently will be considered evidence that the breadth of the claims is not enabled.
With respect to claim 8, dHis/Ala129Cys FGF21 corresponds to instant SEQ ID NO: 1 and SEQ ID NO: 9 of Das et al.  SEQ ID NO: 9 of Das et al. is conjugated to the antibody scaffold at the cysteine (Cys) corresponding to amino acid position Cys 129 in instant SEQ ID NO: 1.  
The properties recited in claims 4 and 12-13 would be inherent to the FGF-21 construct of Das et al.  The stabilized conjugates of Das et al. would be long-acting.

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent No. 8,722,622) in view of Huang et al. (of record) and Giragossian et al.
Das et al. is applied as above.  The reference does not disclose the antibody scaffold CovX-body in instant claim 10.
Huang et al. discloses a stabilized FGF21 agent for treating diabetes comprises an FGF21 polypeptide conjugated to an antibody scaffold (long-acting FGF21 mimetics by site-specific conjugation of the protein to a scaffold antibody, wherein FGF21 CovX-Bodies were 
Giragossian et al. is included in this ground of rejection to document that the CVX-343 FGF-21 conjugate of Huang et al. (2013) is also known as PF-05231023.  See page 804, right column, first full paragraph, and reagents section.
It would have been obvious to use the FGF-21 agent PF-05231023 as disclosed by Huang et al. and Giragossian et al. in the method of treating diabetes taught by Das et al.  It would have been a simple substitution of one known element for another to obtain predictable results.  The product PF-05231023 would have the characteristic or property of inhibiting abnormal development of blood vessels in the subject.  A chemical and its properties are inseparable. See MPEP 2112.01.
Applicant’s arguments are not persuasive.  Claim 1 still includes treating at risk subjects and is not limited to treating subjects that have pathological neovascularization or angiogenesis in the eye.  Again, treating as defined by the instant specification includes ameliorating any symptom.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3-4, 8-10, 12-14, 24, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “inhibits abnormal development of blood vessels in the subject.”  Claim 24 has been amended to recite “inhibits abnormal development of retinal blood vessels in the subject.”  Figure 12 and the sections pointed to by applicant on page 6 of the response do not disclose the generic limitations found in claims 1 and 24. Page 10, line 32, through page 11, line 2, describes Figure 12.  Page 14, lines 26-30, discloses suppressing retinal neovessel growth.  Page 51, lines 17-31 corresponds to Example 3.  Page 52, lines 1-11, corresponds to Example 4.  Page 53, line 34, to page 54, line 23, corresponds to Example 6.  These examples do not disclose the generic concept of “inhibiting abnormal development of blood vessels in the subject.”  Furthermore, claim 1 is not limited to treating the experimental conditions of the examples. Applicant is requested to point more particularly for basis for these limitations.
Claim 47 is not an original claim.  It was introduced by amendment on 1/20/2021.  Basis was stated to be at page 16, lines 9-33, through page 23, lines 1-16, and Examples 1-7.  This is not agreed with.  Pages 16-23 describe characteristics of various conditions.  They do not disclose the particular therapeutic effect desired as recited in this claim.  Examples 1-7 present experimental results and do not disclose the methods of claim 47.  In particular, the sections 

Claims 1, 3-4, 8-10, 12-14, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as described below, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is directed to a method for treating neovascularization and/or angiogenesis.  Claims 3 depends upon claim 1 and recites particular conditions that the subject must have.  
Claim 24 is directed to a method for treating hyperglycemic retinopathy of prematurity (RP).
The specification defines “treating” as reducing or ameliorating a disorder and/or symptoms associated therewith.  The definition does not require but does include completely eliminating the disorder, condition or symptoms associated therewith (i.e. cure).  Claims 1 and 24 do not require any specific therapeutic effect for treatment.  Only claim 47 specifies particular therapeutic outcomes.  As such, claims 1 and 24 are considered to include curing neovascularization and angiogenesis in the eye of subjects (i.e. fully reversing pathological neovascularization or angiogenesis, a return to a normal state) as well as treating all symptoms associated with the conditions (e.g. restoring some or all lost vision). 
	Example 1 discloses various mouse models of retinal/choroidal neovascularization.  Exposure to high oxygen leads to vessel loss and the relative hypoxia induces neovascularization -/-  mice (exhibiting absence of the very low density lipoprotein receptor) develop pathological neovascularization. Laser-induced choroidal neovascularization can be induced by laser burns.  
	Example 2 discloses that administration of PF-05231023 suppressed hypoxia induced retinal neovascularization.  The FGF-21 also promoted retinal revascularization through adiponectin (APN).  This is retinal revascularization teaches away from the goals of instant claim 1 of treating angiogenesis.
Example 3 discloses Vldlr-/-  mice develop pathological neovascularization. Administration of PF-05231023 in Vldlr-/-  mice develop attenuated neovascular lesions induced by energy-deficiency in these mice.
Example 4 discloses that administration of PF-05231023 before and after laser-induced choroidal neovascularization mouse model inhibited choroidal neovessel formation.
Example 5 discloses that FGF-21 promoted vascular development in hyperglycemic mouse neonates.  PF-05231023 improved retinal vascular growth.
Example 6 discloses that administering FGF-21 improves retinal vascular development in photoreceptor-degenerating mice, a mouse model of retinitis pigmentosa (RP). 
Example 7 discloses that PF-05231023 administration restored photoreceptor morphology in Akita mice (mice that develop diabetes and retinal complications due to a mutation, a model of diabetic retinopathy).
None of the examples demonstrate prevention of hyperglycemic ROP as recited in claim 24.  None of the examples demonstrate cure (i.e. fully reversing pathological neovascularization or angiogenesis, a return to a normal state) or improving symptoms such as restoring lost vision.  The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 8-10, 12-14, 24, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in reciting in part (a) that the subject may be “at risk.”  That is, neovascularization and/or angiogenesis may not be present in the subject.  As such, they cannot be treated within the meaning of the claim.  Applicant’s arguments state that this limitation was removed from the claim; however, it has not been.
Claim 1 is unclear as to whether the “long-acting” limitation is modifying PF-05231023 alone or also modifies the modified FGF21 polypeptide conjugated to an antibody scaffold.
Claim 1 recites PF-05231023.  The specification does not describe the structural characteristics or identity of this product.  The metes and bounds of the claim cannot be determined.  Recitation of a particular product requires a clear disclosure of the product in the specification such that one of ordinary skill in the art could readily identify its structure.  Applicant argues that one of ordinary skill in the art would immediately recognize the term “PF-05231023” as it is cited by applicant with reference to Talukdar (Cell Metabolism, 2016) in Example 2.  The examiner makes Talukdar et al. of reference as applicant did not provide this reference.  This is an improper incorporation by reference of essential material.  The structural identity of PF-05231023 is required by the claims and is therefore essential material.  The 
Claim 8 is confusing in reciting that the “modified FGF21 is dHis/Ala129 Cys, or wherein the modified FGF21 is conjugated at Cys 129 to the antibody scaffold.”  Claim 1 as 
Claim 9 lacks antecedent basis in claim 1 for “FGF21 polypeptide molecules.”
Claim 10 recites a CovX-body scaffold.  The specification does not describe the structural characteristics or identity of this product.  The metes and bounds of the claim cannot be determined. Recitation of a particular product requires a clear disclosure of the product such that one of ordinary skill in the art could readily identify its structure from the specification. Applicant argues that the “CovX-body” phrase is a term of art and the metes and bounds would be immediately recognized by one of ordinary skill in the art.  This is not agreed with.  Figure 12 and its description on pages 10-11 of the specification provide a schematic of the bivalent FGF21 CovX-Body, CVX-343.  However, the structural identity of a generic CovX-body as recited by the claims is not disclosed.  While Figure 12 discloses the amino acid sequence for the modified FGF21 portion of the molecule, it does not provide the sequence or other identifying characteristics for the CovX-body portion or CVX-343.  Applicant is again advised that incorporation by reference to a publication for essential material is improper.
Claim 24 recites “thereby treating or preventing hyperglycemic ROP” in the last lines of the claim.  This is inconsistent with the preamble of the claim (reciting “treating” alone) and the body of the claim which requires that the subject has hyperglycemic ROP.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites that the composition is administered to the eye of the subject.  This is already a limitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant’s response did not address this rejection.


The following claims would be allowable:

48.  A method for inhibiting pathological angiogenesis and/or neovascularization in the choroid or retinal cells of the eye of a subject, the method comprising:
(a) identifying a subject having pathological angiogenesis and/or neovascularization in the choroid or retinal cells of the eye; and 
(b) administering a pharmaceutical composition comprising a stabilized FGF21 agent to the eye of the subject, wherein the stabilized FGF21 agent comprises an FGF21 polypeptide conjugated to a humanized IgG1κ monoclonal antibody scaffold,  wherein pathological angiogenesis and/or neovascularization in the choroid or retinal cells of the eye is inhibited.

50.  The method of claim 48 wherein pathological angiogenesis and/or neovascularization of retinal cells is inhibited.
51.  The method of claim 48 wherein pathological angiogenesis and/or neovascularization of the choroid is inhibited.
52.  The method of claim 48 wherein the FGF21 polypeptide is ΔH1-hFGF21 (A129C) (SEQ ID NO: 1).
53.  The method of claim 52 wherein the FGF21 polypeptide is conjugated to the humanized IgG1κ monoclonal antibody through the A129C amino acid position.
54.  The method of claim 53 wherein two FGF21 polypeptides of SEQ ID NO: 1 are conjugated to the Fab region of a humanized IgG1κ monoclonal antibody.
55.  The method of claim 48 wherein two or more FGF21 polypeptides are conjugated to one humanized IgG1κ monoclonal antibody scaffold.

Basis can be found in at least the original claims and in U.S. Patent Application Publication 2020/0000880 in at least paragraphs [0003, 0009, 0021, 0034, 0061, 0075, 0078, and 0117] and in Figure 12.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa